MacIntyre, J.
The State’s evidence warranted the conclusion' that on July 8, 1935, in Eulton County, two police officers entered the defendant’s home at a time when he alone was in it, and saw him “pouring whisky out of a vessel into the sink,” and “found two quarts of whisky on the kitchen cabinet;” while the defense, made by the defendant’s statement alone, was that he “was pouring something out in the sink, but it was not liquor,” and that the two quarts of whisky found on the kitchen cabinet must have been put there by a man who “put something on the table and . . ran out of the back door” before the officers came, and defendant knew nothing about it. Held, that the evidence supports the conviction of the defendant for illegally possessing whisky, and that the court did not err in overruling the certiorari.

Judgment affirmed.


Broyles, C. J., and Guerry, J., concur.